Title: To George Washington from Henry Dearborn, 2 August 1782
From: Dearborn, Henry
To: Washington, George


                  
                     Sir
                     Garrison at Saratogea August 2, 1782
                  
                  Lt Hubart Carter, and Ensn Saml Wells, of the 1st New Hampshire Regt being very desireous for retireing from the service, I am induced from many circumstances to give my consent to their resignations, and beg your Excellency to be pleas’d to grant them their discharges, they having settled their accounts with the Pay Master.  I have the Honr to be with highest sentiments of respect. your Excellencies most Obedt Hube Servant
                  
                     H. Dearborn Lt Colo. Commdr
                     1st N.H. Regt
                  
               